Exhibit 10.17







LICENSE AGREEMENT




This License agreement (the “Agreement”) dated 13 April 2011, by and between,
Symbid B.V., a private limited liability company organized under the laws of the
Netherlands, with its principal place of business at Maliesingel 29, 3581 BJ
Utrecht, the Netherlands (“Licensor”); and




Symbid Coöperatie U.A. a private limited liability company organized and
existing under the laws company organized under the laws of the Netherlands,
with its principal place of business at Willem Buytewechstraat 123B, 3024 XC
Rotterdam, the Netherlands (“Licensee”),




considering that




Licensor has developed the software as described in Article 1 (the “Software”)
and is the rightful owner thereof;




Licensee has used since 12 April 2011 the Software under license to develop a
crowdfunding website dedicated to funding small and medium sized enterprises
(the “Platform”); and




Licensor and Licensee wish to confirm in writing the conditions and covenants on
the basis of which they have performed and will continue to perform the license
agreement between parties, as set out below.




hereby agree as follows:




Article 1. Scope




1.1

The Software offers fundamental functionality for developing and operating an
online crowdfunding platform, such as the Platform which Licensee operates. The
key elements of the Software are:




(i)

user control (user being able to post ideas and/or invest);

(ii)

idea control (posting and managing ideas/propositions on the platform as being
‘investment proposals’); and




1.2

The Software is licensed and not assigned. Licensor, together with its suppliers
and licensors retains all right, title and interest in the Software, the
documentation and any updates to the Software. No license is granted, explicitly
or implicitly (by estoppel or any other legal doctrine) other than as explicitly
stated in article 2 below. Any unlicensed copying, modification or distribution
of the Software by Licensee forms a violation of the copyright of Licensor. In
the event of such violation, Licensor may terminate this Agreement with
immediate effect, and exercise any other legal remedy available under applicable
law.




Article 2. Software License




2.1.

Subject to Licensee’s full and unconditional compliance with its obligations
under the Agreement, Licensor hereby grants Licensee license to use the Software
in order to operate the Platform. Licensor will use its best efforts to provide
software updates. The license is granted for an indefinite term, but violation
of the terms of this Agreement by Licensee shall result in immediate termination
of the license, by operation of law and without any act of Licensor being
required.

2.2.

Within one (1) day after the effective date of this Agreement, Licensor will
make available a full digital copy of the Software in source code form
(including documentation) to Licensee in a manner to be agreed upon by the
parties at the time.

2.4

The Software will initially be handled under the supervision of Holder B.V.,
thereby also operating under the Service Level Agreement of Holder B.V. If
Licensor wishes to make use of a developer other than Holder B.V., Licensor
shall notify to Licensee the identity of this other developer.




Article 3. Non-competition




3.1

Licensee hereby declares and agrees that during the execution of this Agreement,
its Platform will be targeted towards entrepreneurs and investors of small and
medium sized enterprises.

3.2

Licensee shall not provide (a copy of) the Software, nor grant a sublicense to
use the Software to anybody.




Article 4. Moral rights




4.1.

It is required that Licensee makes clear to the public that its Platform was
built using the Software. This may be done by placing a text, such as 'powered
by Symbid B.V.' in the footer of each web page of the Platform and near the logo
on the home page. The precise contents, proportions and locations of the text(s)
may be determined by Licensor and will be provided to Licensee.





--------------------------------------------------------------------------------




Article 5. Formalities




5.1.

In case the license granted above requires certain formalities under the laws of
any country, Licensor hereby undertakes to fully cooperate in the execution of
such formalities.

5.2.

If necessary, Licensor will cause its employees and contractors to fully
cooperate with such execution. However, Licensor cannot guarantee that these
employees and contractors are available at all times in the future.

5.3.

Any costs associated with such formalities shall be borne by Licensee.

5.4

In case the assertion of any right identified above requires further assistance
of Licensor or any of its employees or contractors, for example to provide
testimony or records to prove authorship, the parties will engage on
negotiations to work out a suitable arrangement for the provision of such
assistance.




Article 6. Audit




6.1

During the Term of this Agreement and for a period of one (1) year after
termination thereof, upon the written request of Licensor (the "Auditing Party")
and not more than once in any twelve (12) month period, Licensee (the "Audited
Party") shall permit an independent certified public accounting firm selected by
the Auditing Party (and reasonably acceptable to the Audited Party and subject
to a written confidentiality agreement with the Audited Party), to have access
during normal business hours and upon at least ten (10) days prior notice to
those records of the Audited Party as are reasonably necessary to verify the
accuracy of the billing information, or data which billing information is based
upon, delivered by the Audited Party to the Auditing Party, but only for the one
(1) year period before such audit request. Any such audit shall take place at
Licensee's headquarters or another location in the Netherlands agreed upon in
writing by the Parties.




a.

If such accounting firm concludes that the Auditing Party has been underpaid or
overpaid, then such under- or overpayment shall be rectified within sixty (60)
days after receipt of a final written report from the Auditing Party's
accounting firm detailing the amount.

b.

If any underpayment by the Audited Party exceeds ten percent (10%) and is
greater than five thousand Euro’s (EUR 5,000) for the period reviewed, the
Audited Party shall also reimburse the Auditing Party for the reasonable fees
and substantiated out of pocket costs of such audit.

c.

Except as otherwise stated in this article 6, the Auditing Party shall bear the
full costs of such audit.




Article 7. Limited warranty




7.1.

Licensor represents and warrants that the Software does not contain any
malicious code, virus or Trojan Horse.

7.2.

To the best of its knowledge, Licensor represents and warrants that the Software
is originally developed by Licensor. However, Licensor does not guarantee or
warrant that the Software is free of any third-party claims regarding
infringement of any intellectual property right, such as patent, copyright,
database right, or trademark, or regarding the misappropriation of trade
secrets. On the date of signature Licensor has received no claims of any third
party regarding such infringement.




Article 8. Miscellaneous




8.1.

The law of the Netherlands governs this Agreement.  Any disputes arising between
Licensor and Licensee in connection with this Agreement will be settled by the
competent court in Amsterdam for the principal place of business of Licensor.

8.2.

In the event that any part of this Agreement becomes or is declared to be
invalid by any court of competent jurisdiction, such invalidity shall not affect
the rest of this Agreement. The parties shall in such a case determine one or
more replacement provisions that most closely approximate the clause concerned
and which is legal under applicable law.

8.3.

The failure of either party at any time to require performance by the other
party of any provision of this Agreement shall in no way affect that party's
right to enforce such provisions, nor shall the waiver by either party of any
breach of any provision of this Agreement be taken or held to be a waiver of any
further breach of the same provision.

8.4.

Neither party may bring an action, regardless of form, arising out of or related
to this Agreement more than one year after the cause of action has arisen or the
date of discovery of such cause, whichever is later.




Article 9. Payments




9.1

The Licensee will forward to Licensor 100% of the administration fees (2,5%
exclusive of VAT) and success fees (5% exclusive of VAT) as received from
investors or entrepreneurs and belonging to transactions on the Licensee
platform (for example all transactions processed via www.symbid.com and
www.symbid.nl).

9.2

The administration fees and success fees shall be calculated on a monthly
(calendar year) basis as of the execution date hereof and are payable within 30
days of the end of the month. At the end of each month, Licensor shall supply to
Licensee all the relevant data necessary to calculate the administration fees
and success fees. Licensor shall subsequently invoice Licensee for the
administration fees and success fees owed.





--------------------------------------------------------------------------------




Article 10. Term and termination




10.1

This Agreement will become effective when all the parties have signed it. This
Agreement shall remain in force for an indefinite term.

10.2.

Either party may terminate the Agreement by written notice to the other party
with immediate effect, without the requirement for notice of default or
intervention of the Court, in the event of the following: if the other party has
been granted suspension of payments, whether provisionally or not; if a petition
for bankruptcy has been filed with respect to the other party and the petition
has not been revoked within seven calendar days; if the other party files for
bankruptcy itself; or if the other party’s enterprise is dissolved or
terminated, except in case of a merger with or absorption by another party.

10.3

In case of termination of the Agreement, regardless of cause and regardless of
who initiated the termination, Licensee shall cease all use of the Software, as
soon as possible. Any invoices sent before the date of termination will remain
due and in full effect and will become immediately payable on termination. Those
provisions of this Agreement which by their nature should survive the
termination of this Agreement, shall survive such termination for as long as
either party can reasonably claim benefits therefrom.




Was agreed, acknowledged and signed in two copies in Utrecht on 13 April 2011.




For Licensor:

 

Symbid B.V.

By: Zomer B.V.

By: Voyager Participaties B.V.

By: Voyager Beheer B.V.

By: Maarten Hendrik Timmerman







/s/ Maarten Hendrik Timmerman

__________________________________

Symbid B.V.

By: Zomer B.V.

By: Liv van der Veen













/s/ Liv van der Veen

 ________________________________________

Title: Managing Director

Title: Managing Director




For Licensee:

 

Symbid Coöperatie U.A.

By: Maarten Hendrik Timmerman







/s/ Maarten Hendrik Timmerman

________________________________

Symbid Coöperatie U.A.

By: Robin Slakhorst







/s/ Robin Slakhorst
________________________________________

Title: Board member

Title: Board member

 

 

Symbid Coöperatie U.A.

By: Korstiaan Zandvliet







/s/ Korstiaan Zandvliet

__________________________________

.










 

Title: Board member

 






